Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it merely consists of a single run-on sentence without proper regard to grammatical form.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (JP Pub.2015-215474).
Regarding claim 1, Ueno (JP Pub.2015-215474) teaches a toner conveyance device (fig.3) comprising: a casing having a toner conveyance path (fig.3, #30 having #45); a screw conveying a toner in the toner conveyance path in a predetermined conveyance direction (fig.3, #50 conveying in direction A toward #50d); and a downstream side bearing rotatably supporting a downstream side end portion of the screw in the conveyance direction (fig.4, #43c), wherein the screw includes: a shaft extending in the conveyance direction (fig.3&4, #50a); and a spiral fin provided around an outer circumferential face of the shaft (fig.3&4, #50b), the shaft has a downstream side insertion part inserted into the downstream side bearing (fig.4, downstream portion of #50a with #50c sitting in #43c), and the downstream side insertion part has an outer diameter larger than an outer diameter of a downstream side end portion of the fin in the conveyance direction (fig.4, #50c diameter larger than #50b diameter).
Regarding claim 2, Ueno (JP Pub.2015-215474) teaches a toner conveyance device wherein a gap between the downstream side insertion part and the downstream side bearing is disposed radially outward from the downstream side end portion of the fin (fig.4, gap between top of #50c and #43c/R is outward from top of #50b).
Regarding claim 3, Ueno (JP Pub.2015-215474) teaches a toner conveyance device wherein the casing has a cylindrical duct extending in the conveyance direction, and the toner conveyance path is provided in the duct (fig.2, #45 is cylindrical).
Regarding claim 7, Ueno (JP Pub.2015-215474) teaches a toner conveyance device wherein the outer diameter of the downstream side insertion part is larger than an inner diameter of a downstream side end portion of the toner conveyance path in the conveyance direction.
Regarding claim 8, Ueno (JP Pub.2015-215474) teaches a toner conveyance device further comprising an upstream side bearing rotatably supporting an upstream side end portion of the screw in the conveyance direction, wherein the shaft further has an upstream side insertion part inserted into the upstream side bearing, and the upstream side insertion part has an outer diameter smaller than an outer diameter of an upstream side end portion of the fin in the conveyance direction.
Regarding claim 9, Ueno (JP Pub.2015-215474) teaches a toner conveyance device wherein the duct has a toner communication port on a downstream side in the conveyance direction (fig.3, #44b).
Regarding claim 10, Ueno (JP Pub.2015-215474) teaches an image forming apparatus including the toner conveyance device according to claim 1 (fig.1).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art does not disclose or suggest the claimed “a flange is protruded radially outward on a downstream side end portion of the duct in the conveyance direction, and the flange covers a gap between the downstream side insertion part and the downstream side bearing from an upstream side in the conveyance direction” in combination with the remaining claim elements as set forth in claims 4-6.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
5/20/2022